Citation Nr: 1707703	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  10-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from September 7, 2005 to March 4, 2008 and May 1, 2008 to March 8, 2016.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran has active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, granted the Veteran service connection for PTSD, assigning an initial 50 percent disability rating, effective September 7, 2005. 

A subsequent June 2016 rating decision partially granted the claim, such that the Veteran is now rated for PTSD at 70 percent from September 7, 2005, 100 percent from March 4, 2008, 70 percent from May 1, 2008, and 100 percent from March 8, 2016.  The increased rating constitutes a partial grant of the benefits sought on appeal; therefore, the issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Board remanded this case in September 2012.  As records were obtained and VA examination conducted, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

TDIU has been granted from September 7, 2005 to March 8, 2016, and from March 8, 2016 to present the Veteran has a 100% disability rating; therefore, TDIU has already been granted in full and is not raised as a separate issue.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDING OF FACT

The service-connected PTSD is productive of total occupational and social impairment for the pendency of the appeal.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 9411.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

In light of the full grant of benefits appeal herein, discussion of the VCAA and extraschedular consideration are moot.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (VCAA); Thun v. Peake, 22 Vet. App. 111 (2008) (extraschedular consideration).

Legal Criteria for PTSD Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behaviour; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

Facts and Analysis

The record shows that between September 2005 and March 2008, and May 2008 and March 2016, the symptomology associated with the Veteran's PTSD is productive of total occupational and social impairment.

A June 2016 rating decision granted TDIU from September 2005 on the sole basis that the Veteran's PTSD has rendered him unable to achieve and maintain substantially gainful employment from the date of initial entitlement to service connection.  The decision stated that while the Veteran has engaged in part time work intermittently between 2005 and the present, the evidence fails to show that this part time work was substantially gainful.  As such, total occupational impairment is implied.

Total social impairment is also evident by the record.  In an April 2007 letter, Dr. L.C.H. indicated he has treated the Veteran since January 2005.  He stated that the Veteran participated in numerous fire fights in service and many close friends were killed.  He stated that since 2005 attempts at employment have been unsuccessful.  He is often depressed, even tearful for no apparent reason, experiences regular intrusive thoughts, has flat affect, isolates, avoids family gatherings, is easily frustrated/angered and startled, and does not get restful sleep.  He gets some assistance managing symptoms with prescribed medication, but required increases in dosage to achieve similar benefits.  He stated that the diagnosis of PTSD is considered chronic and severe with poor prognosis for change.

In a September 2007 VA treatment note, the Veteran reported that his symptoms worsened over the past few years and he contemplated suicide; his family members removed his gun so that he would not have access to it.  He stated that water triggers flashbacks of dead bodies in water during service, and he struggles as a result to take showers.

In an April 2014 lay statement, the Veteran's minister, who has known the Veteran for 30 years, described PTSD symptoms to include depression, irritability, isolation, nightmare and flashbacks, inability to sleep, and neglect of personal appearance and health.  Also in an April 2014 lay statement, the Veteran's wife indicated that she observed PTSD symptoms for over 30 years, including difficulty sleeping, paranoia, depression, being stressed, irritability, such that his relationship with her and their children is negatively compromised.  She described sometimes not trusting the Veteran and fearing him.  She described his neglect of personal hygiene.

In a February 2016 lay statement, a former co-worker described the Veteran declining in mental health around 2000-2004, having emotional and violent outbursts at work and difficulty focusing and concentrating such that he was unable to continue employment.  He stated that the September 11, 2001 attacks had an especially negative impact on the Veteran's PTSD.  He stated that since the Veteran left employment, he observed the Veteran's mental symptoms continue to decline, increasing in depression, anger, and instability.

In a March 2016 report, a private physician Dr. J.J. indicated he had been treating the Veteran since 2012, and the Veteran exhibits impaired thought, speech and communication, trouble maintaining personal hygiene, memory loss, obsessive rituals, near continuous panic and depression, spatial disorientation, difficulty managing stress, and inability to establish and maintain social or work relationships.  In a January 2014 report, Dr. J.J. recorded that the Veteran exhibits "severe" PTSD symptoms, including nightmares, flashbacks, intrusive thoughts, serious depression, suicidal ideation, plans, and gestures, sleep disturbance, fear, survivor guilt, problems with attention and concentration, low tolerance of frustration, trouble controlling his sympathetic nervous system activation, and occupational and social impairment.  Dr. J.J. opined that the Veteran "will never be capable of appropriate occupational or social functioning."  In April 2012, Dr. J.J. recorded that the Veteran exhibits symptoms to include nightmares, flashbacks, intrusive thoughts, survivor guilt, difficulty with sleep, hyper vigilance, avoidant behaviors in reaction to public places, people, and recalling the event, diminished interest in activities once enjoyed, restricted range of affect, sense of a foreshortened future, outbursts of anger, problems controlling his sympathetic nervous system activation, low tolerance of frustration, and difficulty concentrating, depressed mood most of the day, diminished interest and pleasure in activities once enjoyed, significant weight gain, insomnia, substantial loss of energy, inability to think or concentrate, feelings of worthlessness, and frequent thoughts of death.  The Veteran was recorded as having homicidal ideations without planning, and he has removed all firearms from his home, and none exist at his home at this time.

Upon consideration of the facts of the record so stated and giving the Veteran the benefit of the doubt, the Board finds evidence of total occupational and social impairment from September 2005 to March 2008 and May 2008 to March 2016.  Medical evidence and lay statements have indicated impairment in thought processes or communication such that the Veteran has not been able to maintain gainful employment since 2005.  VA treatment records indicate he has consistently displayed persistent nightmares and flashbacks such that he cannot properly sleep.  His wife has reported his irritability and angry behaviour towards her has frightened her over their 30 year marriage.  There are accounts that the Veteran neglects personal hygiene, including showers as water brings back persistent memories of dead bodies, and has struggled with homicidal and suicidal thoughts as early as September 2007 such that his weapons were removed by family members.  As early as April 2007, Dr. L.C.H. stated that the PTSD is considered chronic and severe with poor prognosis for change.

As such, there is an equipoise of evidence to find total occupational and social impairment since September 2005 and grant the claim for an increased rating for PTSD in full.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  


ORDER

Entitlement to a 100 percent rating for PTSD from September 7, 2005 to March 4, 2008 and May 1, 2008 to March 8, 2016 is granted, subject to the laws and regulations governing monetary awards.




____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


